As filed with the Securities and Exchange Commission on November 28, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff Evermore Funds Trust 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (908) 378-2882 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Evermore Global Value Fund SCHEDULE OF INVESTMENTS at September 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 69.0% Communications Equipment - 7.9% Cisco Systems, Inc. (United States) $ Comverse Technology, Inc. (United States)* Ei Towers SPA (Italy)*1 Construction & Engineering - 2.7% Impregilo SPA (Italy) Diversified Financial Services - 2.4% Capmark Financial Group, Inc. (United States)* Vostok Nafta Investment Ltd. - SDR (Sweden) Electronic Equipment, Instruments & Components - 1.0% WBL Corp. Ltd. (Singapore) Energy Equipment & Services - 6.2% Pulse Seismic, Inc. (Canada)* Sevan Drilling AS (Norway)* Hotels, Restaurants & Leisure - 3.3% Burger King Worldwide, Inc. (United States)*1 Rank Group (United Kingdom) Household Durables - 2.9% Retail Holdings NV (Netherlands)* Industrial Conglomerates - 17.3% Ackermans & van Haaran NV (Belgium) Bollore SA (France) Cookson Group PLC (United Kingdom) EXOR SPA (Italy) Lonrho PLC (United Kingdom)* Orkla ASA (Norway) Sistema JSFC - ADR (Russia)* Insurance - 8.7% American International Group, Inc. (United States)* Genworth Financial, Inc. - Class A (United States)*1 Old Mutual PLC (United Kingdom) Logistics - 3.1% ModusLink Global Solutions, Inc. (United States)* Machinery - 1.3% Fiat Industrial SPA (Italy)1 Media - 11.6% Constantin Medien AG (Germany)* Promotora de Informaciones SA - Class A - ADR (Spain)* Promotora de Informaciones SA - Class B - ADR (Spain) Sky Deutschland AG (Germany)* Vivendi SA (France) Movies & Entertainment - 0.6% Highlight Communications AG (Switzerland) TOTAL COMMON STOCKS (Cost $48,025,125) PARTNERSHIPS & TRUSTS - 5.4% Real Estate Investment Trusts - 5.4% General Growth Properties, Inc. (United States) iStar Financial, Inc. (United States)*1 TOTAL PARTNERSHIPS & TRUSTS (Cost $2,723,181) RIGHT - 1.0% Pharmaceutical, Biotechnology & Life Sciences - 1.0% Sanofi, Expiration: December, 2020 (France)* TOTAL RIGHT (Cost $704,850) WARRANTS - 2.5% Consumer Finance - 0.9% Capital One Financial Corp., Expiration: November, 2018, Exercise Price: $42.13 (United States)* Diversified Financial Services - 1.1% Bank of America Corp., Expiration: January, 2019, Exercise Price: $13.30 (United States)* JPMorgan Chase & Co., Expiration: October, 2018, Exercise Price: $42.42 (United States)* Insurance - 0.3% Hartford Financial Services Group, Inc., Expiration: June, 2019, Exercise Price: $9.62 (United States)* Media - 0.2% Promotora de Informaciones SA - Class A, Expiration: June, 2014, Exercise Price: $2.00 (Spain)* TOTAL WARRANTS (Cost $6,209,454) Principal Amount CORPORATE BONDS - 2.4% Consumer Finance - 1.4% Egidaco Investments Ltd., $ 12.750%, 12/29/2013 (Russia) Oil, Gas & Consumable Fuels - 1.0% ATP Oil & Gas Corp. 11.875%, 5/1/2015 (United States) TOTAL CORPORATE BONDS (Cost $3,003,556) CONVERTIBLE BOND - 2.5% Shipping & Logistics - 2.5% Frontline Ltd., 4.500%, 4/14/2015 (United States) TOTAL CONVERTIBLE BOND (Cost $2,001,183) MUNICIPAL BONDS - 1.8% Tobacco - 1.8% Northern Tobacco Securitization Co., 5.670%, 6/1/2046 (United States) Tobacco Settlement Financing Corp, 6.125%, 6/1/2047 (United States) TOTAL MUNICIPAL BONDS (Cost $2,120,345) Contracts CALL OPTIONS PURCHASED3 - 0.9% Hedges - 0.5% CurrencyShare Swiss Franc Trust, Expiration: March, 2013, Strike Price: $107.00 (United States)* iShares Barclays 20+ Year Treasury Bond, Expiration: March, 2013, Strike Price: $131.00 (United States)* SPDR Gold Trust, Expiration: March, 2013, Strike Price: $170.00 (United States)* Insurance - 0.4% American International Group, Inc., Expiration: January, 2013, Strike Price: $30.00 (United States)* Genworth Financial, Inc., Expiration: January, 2014, Strike Price: $5.00 (United States)* Genworth Financial, Inc., Expiration: January, 2014, Strike Price: $7.00 (United States)* TOTAL CALL OPTIONS PURCHASED (Cost $587,552) PUT OPTIONS PURCHASED - 0.5% Hedges - 0.5% 75 CAC 40 Index, Expiration: March, 2013, Strike Price: $31.00 (France)4* Deutsche Borse AG German Stock Index, Expiration: March, 2013, Strike Price: $64.00 (Germany)5* EURO STOXX 50 (Price) Index, Expiration: March, 2013, Strike Price: $21.50 (Germany)4* TOTAL PUT OPTIONS PURCHASED (Cost $328,009) Shares SHORT-TERM INVESTMENT - 12.2% Money Market Fund - 12.2% Invesco Liquid Assets Portfolio-Institutional Class, 0.173%2 TOTAL SHORT-TERM INVESTMENT (Cost $8,440,965) TOTAL INVESTMENTS IN SECURITIES - 98.2% (Cost $74,144,220) Other Assets in Excess of Liabilities - 1.8% TOTAL NET ASSETS - 100.0% $ ADR American Depositary Receipt SDR Swedish Depositary Receipt * Non-income producing security. 1 All or a portion of this security was segregated as collateral for forward currency contracts. 2 Seven-day yield as of September 30, 2012. 3 100 shares per contract. 4 10 shares per contract. 5 5 shares per contract. SCHEDULE OF PUT OPTIONS WRITTEN at September 30, 2012 (Unaudited) Contracts (100 shares per contract) Value PUT OPTION WRITTEN - 0.6% Insurance - 0.6% American International Group, Inc. (United States)* $ TOTAL PUT OPTION WRITTEN (Premiums Received $430,318) $ * Non-income producing security. SCHEDULE OF SECURITIES SOLD SHORT at September 30, 2012 (Unaudited) Shares Value SECURITY SOLD SHORT - 0.4% Software - 0.4% Verint Systems, Inc. (United States)* $ TOTAL SECURITY SOLD SHORT (Proceeds $285,286) $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. Gross of Written Percent of Positions & Country Net Assets Short Sales United States*+ 29.9% % Italy 8.7% - Norway 8.3% - United Kingdom 8.3% - France 7.3% - Germany 5.1% - Russia 4.3% - Spain 3.4% - Hong Kong 2.9% - Canada 2.7% - Belgium 2.5% - Singapore 1.0% - Switzerland 0.6% - Cash & Equivalents^ 15.0% % Total 100.0% *Includes securities sold short. +Includes written options. ^Includes money market fund and other assets in excess of liabilities. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation on long positions Gross unrealized depreciation on long positions ) Net unrealized appreciation on written and short positions Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Evermore Global Value Fund Summary of Fair Value Exposure at September 30, 2012 (Unaudited) The Evermore Global Value Fund (the "Fund") utilizes various methods to measure the fair value of most of their investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three Levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 —Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgement. Accordingly, the degree of judgement excercised in determining fair value is greatest for instruments catergorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks^ $ $ $
